NO.
12-05-00325-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
JAMIE LEE HODGE,          §          APPEAL
FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW OF
 
THE STATE OF TEXAS,
APPELLEE   §          HENDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Jamie Lee
Hodge appeals her conviction for theft. 
Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            Appellant
was charged by information with theft of property, the value of which was at
least $50.00 or more but less than $500.00. 
Appellant pleaded “not guilty.” 
The matter proceeded to a jury trial, and the jury found Appellant
guilty of theft as charged.  The trial
court sentenced Appellant to three days of confinement in county jail and a
$500.00 fine.  This appeal followed.  
 
Analysis
pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible




error and that there is no error upon
which an appeal can be predicated.  From
our review of Appellant’s brief, it is apparent that her counsel is well
acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High
v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978), counsel’s brief
presents a chronological summation of the procedural history of the case and
further states that counsel is unable to raise any meritorious issues for
appeal.1  We have likewise reviewed the record for
reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the trial court’s judgment is affirmed.
 
Opinion
delivered May 24, 2006.
Panel consisted of Worthen,
C.J., Griffith, J. and Devasto, J.
 
 
 
 
 
 
 
 
 
 
                                                            
 
(DO NOT PUBLISH)




1 Counsel for Appellant certified in his motion
to withdraw that he provided Appellant with a copy of this brief and that
Appellant was given time to file her own brief in this cause.  The time for filing such a brief has expired
and we have received no pro se brief.